Wright, J.,
dissenting. — A cannot concur in the conclusion reached in the foregoing opinion as to the effects of plaintiff’s intermarriage with Almina Champlin, one of the joint tort-feasors. No authority is referred to directly maintaining it, nor have I been able to find any.
3. Torts : Beverai’actl0n‘ 4*rM" '1 * aonesaüs-s’ faction, 'severable Cante). The technical rule relied on, has, where applied to cases occurring within it, in my judgment, but little reason to sustain it; and this little even fails under the facts of this case. The single question is, if two or more persons unite in the commission of a trespass, and plaintiff shall after-wards intermarry with one of said joint trespassers, does such intermarriage have the effect of a technical satisfaction of the trespass and bar plaintiff’s right of action against the other wrongdoers. Some general rules in relation to this form of action are stated in the foregoing opinions, and are undisputed. Thus, in an action against joint wrongdoers, plaintiff « # may sae any °* them, and the non-jomder of others cannot be pleaded in abatement. As the Ability of such persons is originally severable ag weq as joint, its character is not changed by *329the commencement of a joint action, and, therefore, one may be acquitted and the others found guilty.
And this several liability to the party injured carries with, it the further consequence, as between themselves, that one cannot demand contribution from the other; the rule being that wrongdoers shall not have contribution one from another.
So plaintiff can have but one recompense in damages for the same injury; and whether he receives it from one or all makes no difference as to its effect; and, therefore, the receipt of satisfaction from one or the release of one operates to release all, and this, too, though at the time of the release, it was expressly agreed that it was not to be a satisfaction for the other trespassers.
And yet all these rules being conceded, we are still to inquire whether any and everything which, by mere operation of law, results in the discharge of one, shall bar the action as to all the others, in the absence of any intention to do so, on the part of plaintiff.
Or, to come back to this case, has plaintiff lost all right of action against the others by. his intermarriage with one of the parties originally liable? The rule that accord and satisfaction by one operates as a discharge of others is not founded upon the thought or ground that it is a discharge or release by contract or agreement, but that the acceptance of such satisfaction operates in law to discharge the other defendants.
And this is seen from the fact that the renunciation of the right to sue the others, makes no difference as to the effect of the discharge of one. The reason of this is clear enough, when we remember that there is legal unity in plaintiff’s damages, and he can have but one recompense; he cannot after being recompensed by one, sever a demand which the law makes a unit, and be heard to claim that *330which by the legal effect of his own voluntary act, he has discharged.
In other words, he has been satisfied for the trespass, and to permit him to recover against others, would give him a second satisfaction or recompense for the injury already satisfied. This of course cannot be allowed, any more than to permit the collection of all of several judgments recovered for the same injury against the same wrongdoers. Plaintiff may have several judgments, but only one satisfaction. And yet, if the amount received is understood to be only in part satisfaction, it will not operate to satisfy the whole demand, but any one sued may avail himself pro tmto of the benefit of such partial payment. Snow v. Chandler, 10 N. H., 92.
To apply the rule referred to in this case, we must go one step further. For we must not only hold that the marriage, by operation of law, released or discharged the plaintiff’s wife, but that this, by like operation, released or discharged the otfyer wrongdoers. And thus it occurs that in the absence of any agreement or contract to that effect, an act not intended to release one, but. which does so by legal operation, goes still further, and, as an additional consequence, releases others. And yet I have not found a case in all my investigations, which holds other wrongdoers released by operation of law, except where there was a contract accepting satisfaction of one, or a contract that was made with reference to the particular wrong of which plaintiff complains.
Now, it is said in Snow v. Chandler, supra, that nothing short of payment of damages by one of the joint trespassers, or a release under seal, can operate to discharge the other trespassers. And to the same effect see Solly v. Forbes, 2 Brod. & Bing., 46; Shaw v. Pratt, 22 Pick., 305; Walker v. McCulloch, 4 Greenl., 421; Harrison v. Close, 2 Johns., 449; Rowley v. Stoddard, 7 Id., 209; DeZeng v. *331Baily, Bogue & Poor, 9 Wend., 336. From which I deduce the doctrine at common law that no discharge, except a release under seal, made to one or two or more joint or joint and several promisors or obligors, operates constructively as a release to any one but,the person or promisor to whom it is given. Of course, under our statute, the release would be good without being under seal, but the principle is not thereby changed. And nothing, it would seem to me, can be clearer, in case of payment, or an effort to discharge by payment of money, than that it is taken in satisfaction of the damages incurred, it cannot operate to discharge the claim.
And this rule, as applied to contracts, is even more reasonable in actions ex delicto ; for in such cases the liability is always several.
Of course, if as before explained, it is received as a satisfaction from one, it would be equally so as to all, whatever the rights reserved. And if the payment or release can alone operate to discharge the others; then, as plaintiff has not received payment, we are only to inquire whether, within the meaning of the law, he has released one and discharged all of the wrongdoers. It is said to be a rule as well settled as any in the law, that a personal action once suspended, by the voluntary act of the party entitled to it, is forever gone and discharged. And to be equally well settled that if a creditor appoint his debtor his executor, such appointment, if the debtor takes upon himself the burthen of -the execution of the will, shall operate as a release or extinguishment of the debt. Thomas v. Thompson, 2 Johns., 471. “ But,” says the same case, “ there are many exceptions to the latter rule, and the leaning of courts of justice has of late been in favor of restricting its generality, and it is, perhaps, to be wished, that it never had existed.” Now, what is the reason for this general rule ? The lan*332guage of the answer might be put in many forms, but this one may be adopted: In order to determine when the suspension of the remedy works extinguishment of the debt, we ask whether the same hand is to receive that ought to pay, and if so that amounts to an extinguishment. Per Holt, Ch. J., in Wardford v. Lame, 1 Salk., 306. And this common law rule was extended so far as to be held, that if a creditor should appoint one of a number of joint and several obligors his executor, the debt is gone, on the ground that a release of one obligor is a release as to all. And still again, that if the obligee marry the obligor, and thereby suspend the cause of action, the law deems the marriage a release of the legal obligation. Allin v. Shadburne, 1 Dana, 68, and cases there cited. And the release thereby of the legal obligation, as to other joint obligors, at •common law would be equally effective. And why? Because the marriage suspends the cause of action as to one, and as all must be sued and one cannot be, of course there is no remedy.
And if cases are found which hold that such constructive release of one, in the case of a joint and several contract, operates to release all, they stand, in my opinion, unsupported in reason or principal. Certain it is that such constructive release, by suspending the cause of action as to one, does not operate, as in the case of joint contracts, to prevent the suing of the others, for one or all may be sued at the election of the creditor. This, reason, then does not obtain. Is it upon the ground that after the intermarriage with one of the joint and several promisors, she cannot be held to contribution, or if so, the creditor (her husband) would be compelled to pay her portion; then I say that under our statute I see no trouble in fully protecting the other debtors, in the action upon the note. Rev., §§ 3121-3123. But even assume that this rule is sustainable on this ground, in the case of joint and several contracts, then I say it *333utterly fails in actions for torts; for in such cases there can be no contribution. And as the reason for the rule fails, so does the rule itself. And if a learned judge could hold that it is to be wished that the rule as to contracts had never existed, with how much more fprce and reason may it be said in actions ex delicto when the reasons for it never obtained. Certainly, if courts incline to restrict and limit the generality of the rule, in actions ex contractu, it ought not to extend to torts without some good and sufficient reason. What I maintain, then, is this: that while a constructive release, or a release by operation of law, of one joint contractor, would in common law release all, as effectually as a release technical in form, and while there are cases which give a like effect to a constructive release in the case of joint and several contracts, they are unfounded in reason and unsupported in principle. And, further, that no case has been cited or found by me which holds that a constructive release of one wrongdoer operates to release the others. There is no necessity for such rule, and in view of the nature and character of such actions, the liabilities of the parties and our liberal system of pleading and practice, I do not think we should be the first to furnish the precedent.' But, finally, the reason of the rule more conclusively fails under our statute even when applied to contracts. He would cértainly, as it seems to me, be a bold jurist who would claim that the marriage of the creditor to one of his joint debtors, or the appointment of one of them as his executor, would have the effect in this State of releasing all the others. For the statute declares that when persons are bound by contract, or by judgment, decree or statute, whether joint only or joint and several, or several only, including the parties to negotiable paper, * * * the action thereon may, at. the plaintiff's option, be brought against any or all of them. And when any of them so found are dead, the action may *334be brought against any or all of the survivors, with any or all of the representatives of the decedents, or against any or all of such representatives.
And an action or judgment against any one or more of several persons jointly bound, shall not be a bar to proceedings against the others (§ 2764), and see Sellon & Co., v. Braden, 13 Iowa, 365; Mosier v. Hull, 15 Id., 603, and consult section 2401 as to the duty of the County Court when an executor is interested in a claim against the estate.
Now I ask whether, under this statute, the creditor might not sue any of the joint promisors or contractors; and whether, if one of the debtors should become an executor, he might not, in his representative capacity, sue any or all of the others? Or whether, if the creditor should marry one of the joint obligors, he thereby discharged all the others ? And I ask these questions with the utmost confidence that there can be but one answer and that is, that there is by such acts no such suppression of remedy as operates to release a legal obligation against others. To hold otherwise would continue in force the common law rule, when the statute had destroyed the reason upon which it was based; a rule always more abitrary than reasonable, and makes the husband liable not only for his wife’s debts, but indirectly for the debts of all others with whom she might be jointly bound to liim. And if this is true as to contracts, how much more so as to torts? For if even the marriage would not release the co-obligee, much less would it a co-wrongdoer, for as to the latter, the necessity of a joint action never did obtain. Of course, a release in fact of one joint tort-feasor might have the same effect now as heretofore. But what I claim is, that there must be a release based upon that which is paid or treated as a satisfaction for the injury, and not a release arising constructively or resulting as a legal sequence from an act having *335no reference to the injury. So holding, I think the ruling below was erroneous, and upon this ground that the judgment should be
Reversed.